Title: To Thomas Jefferson from Charles Lewis Bankhead, 20 December 1808
From: Bankhead, Charles Lewis
To: Jefferson, Thomas


                  
                     PortRoyal Dec. 20 1808
                  
                  In my progress through life nothing has ever afforded me so much pleasure as an unrestrained interchange of sentiment & opinion with those to whom I have been attach’d from a reciprocity in both—But my correspondents have generally been persons of my own age & consequently our letters contained little more than those effusions of friendship which although extremely gratifying to the heart convey’d no strength to the mind—I feel therefore a genuine happiness when I find myself permited to gain new accessions to both without the imposition of any restraint save that which the difference in our ages justly dictates. I am happy if through your agency I have done a service to Jefferson. Oweing to the union of deference and affection he must feel for you, nothing can be so salutary to him as your advice. From that reason I am induced to believe that with your aid we may most essentially serve him. His letters to me as you may suppose are written with less restraint, though certainly not with more feeling than those to yourself & if I should at any time discover that the fervor of youthful indiscretion is about to hurry him into imprudence, for which a disposition like his must always do severe penance, I do not think I shall abuse his confidence if I appeal to you for that council, which I Know will fortify him & reduce to habit those principles of virtue which he has so early acquired. You have already observed that any theme relative to him is highly interesting to me, I feel for him indeed a brotherly solicitude.
                  I am pleased that my idea of polemical debate has always been correct; where the object was to measure wits I never failed to be disgusted. The result of my experience and reflection, on that subject, is a thorough confidence that many strong & active minds & good hearts have been totally destroyed by that mania for disputation. It warps the understanding because in place of broad investigation & deep & useful reflection it accustoms one rather “to wage war on a straggling adverb” than to follow the dictates of common sense or to feel the force of philosophical deduction. It destroys the heart because, as in gaming, your pleasure flows from his pain, your fame from his disgrace. In fine I cannot see why in polite society conversation should ever assume a disputative cast.
                  Anne has told me so much that I must really insist on her writing her own P.S. Nothing would give my father more happiness than a visit from you on your retirement crossing at B…. hole it is not more than two days Journey from Washington.
                  We all Join in wishes for your health—believe me yours very sincerely
                  
                     C L Bankhead 
                     
                  
                  
                     You mention that you are all politics, but I can assure you your are scarcely more so than ourselves, true we have less light but every mail sets us a groping.
                  
                  
                     C L B
                  
               